1061 Cliff Dawson Road Toll Free Watkinsville, Georgia30677 Tel(706) 583 5144 Fax(706) 353 9832 June 4, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust (the “Trust”), on behalf of its series, Stadion Trilogy FundTM File No. 333-103714 Ladies and Gentlemen: On behalf of Stadion Investment Trust (the “Registrant”) and pursuant to Rule 497 under the Securities Act of 1933 (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data format Risk/Return Summary information using the eXtensible Business Reporting Language (XBRL).The interactive data file included as an exhibit to this filing relates to a supplement to the Prospectuses of Stadion Trilogy FundTM, as filed with theSecurities and ExchangeCommission pursuant to Rule 497(e) under the Securities Act on May 25, 2012.The Prospectuses are incorporated by reference into this Rule 497 filing. Please contact the undersigned at 513/587-3418 if you have any questions concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
